Title: From Thomas Jefferson to Richard Bruce, 19 February 1823
From: Jefferson, Thomas
To: Bruce, Richard


Dear Sir
Monto
Feb. 19. 23.
The use of my hand is so much impaired that I must be brief in acknoleging your favor of the 17th we have lived in times as remarkable as the  history of the world has presented. we have had our full share in the events which have passed and have all acted with zeal in the posts assigned to us severally. as Providence intended that such events should take place, we should be thankful they were destined for our times and we chosen as instrunts for effecting them. I salute you with wishes for your better health, & a continuance of life as long as you think it worth enduring.